DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/1/2021 has been entered.
Response to Amendment
The amendments filed on 4/1/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites                         
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                        
                     can be                         
                            
                                
                                    C
                                    R
                                
                                
                                    3
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    C
                                    R
                                
                                
                                    4
                                
                            
                        
                     but there is no value for                         
                            
                                
                                    R
                                
                                
                                    3
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    R
                                
                                
                                    4
                                
                            
                        
                    . It appears                         
                            
                                
                                    R
                                
                                
                                    5
                                    -
                                    8
                                
                            
                        
                     should be                         
                            
                                
                                    R
                                
                                
                                    3
                                    -
                                    8
                                
                            
                        
                     or language similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9, 10-12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (US Pub No. 2011/0073854) in view of Winzenberg (Chem. Commun., 2013, 49, 6307)
Regarding Claim 1-7, and 9, Moriwaki et al. teaches the following compound [0005-0006] below:
In the following compound, X1 is Sulfur, R1 square and R2 square can be a heterocyclic thio and cyano group, Other R1 and R2 are hydrogen, R9 and R10 can be hydrogen or alkyl group
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    214
    525
    media_image1.png
    Greyscale



The compound of Moriwaki et al. can be used as a compound in a solar battery or organic semiconductor material, or light emitting material [0158]. Moriwaki et al. also teaches sulfur atoms in a heterocyclic compound would provide improved electric field effect mobility [0048].
Moriwaki et al. is silent on Ar3 and Ar4, and the formula T1-25, T28-37, and T40-T52.
Winzenberg et al. teaches Indan-1,3-dione electron-acceptor small molecules for solar cells, which comprises a fluorene based central compound with thiophenes and Indan-1,3-dione functional groups. The thiophene and indandione structural units provide favorable prospects for charge transport along the                         
                            π
                        
                    -stack direction [page 6308, middle left of page] and provide a solar cell with higher power conversion efficiency, and higher open circuit voltage [page 6307, top left of page]
Since Moriwaki et al. teaches R1 and R2 square can be an heterocyclic thio and cyano group, and the compound can be used in solar cell applications, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify R1 and R2 square of Moriwaki et al. with the thiophene and indandione structural units of Winzenberg et al.  in order to provide favorable prospects for charge transport along the                         
                            π
                        
                     -stack direction [page 6308, middle left of page] and provide a solar cell with higher power conversion efficiency, and higher open circuit voltage [page 6307, top left of page]

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Examiner indicated the use of a rectangle for the functional group to replace R1 and R2 square of Moriwaki et al. 
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    286
    722
    media_image2.png
    Greyscale



Within the combination above, RT1 and RT2 are the compound of T46.
Regarding Claim 10, within the combination above, modified Moriwaki et al. teaches formula 1 used in an organic layer between two electrodes [0013].
Regarding Claim 11, within the combination above, modified Moriwaki et al. teaches further comprising one or more compounds having one or more of a semiconducting, hole or electron transporting, hole or electron blocking, electrically conducting, photoconducting, photoactive or light emitting property, and/or a binder [0138], further comprising one or more n-type semiconductors, and further comprising one or more p-type semiconductors [0172-0173].
Regarding Claim 12, within the combination above, modified Moriwaki et al. teaches comprising one or more p-type semiconductors selected from conjugated polymers [0172-0173].
Regarding Claim 16, within the combination above, modified Moriwaki et al. teaches method comprising including a compound according to claim 1, in an electronic or optoelectronic device, or in a component of such a device or in an assembly comprising such a device [0007, 0088, 0158].
Regarding Claim 17, within the combination above, modified Moriwaki et al. teaches a formulation comprising one or more compounds according to claim 1, and further comprising one or more solvents selected from organic solvents [0087].
Regarding Claim 18,  within the combination above, modified Moriwaki et al. teaches electronic or optoelectronic device, or a component thereof, or an assembly comprising it, which comprises a compound according to claim 1 [0158].
Regarding Claim 19, within the combination above, modified Moriwaki et al. teaches an electronic or optoelectronic device according to claim 18, which is selected from OLED [0158]
Regarding Claim 20, within the combination above, modified Moriwaki et al. teaches an component of an electronic or optoelectronic device according to claim 18, which is selected from charge injection layers, charge transport layers [0179-0185].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (US Pub No. 2011/0073854) in view of Winzenberg (Chem. Commun., 2013, 49, 6307) as applied above in addressing claim 1, in further view of Hirade (J. Phys. Chem. C 2013, 117, 4986−4991)
Regarding Claim 8, within the combination above, modified Moriwaki et al. is silent on T3, T10, T31, T36, T37, T39, T47, and T52.
Hirade et al. teaches a compound for solar cells where the change from InTTD to InCNTTD provides enhanced the device performance for solar cells as a result of larger donor acceptor interactions [Abstract, page 4986, and Fig. 1, page 4987].

    PNG
    media_image3.png
    183
    438
    media_image3.png
    Greyscale



Since modified Moriwaki et al. teaches a compound with an indandione group, and the compound can be used in solar cell applications, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the indandione group of modified Moriwaki et al. with the dicyanomethylene  indanone of Hirade et al. in order to provide enhanced the device performance [Abstract, page 4986, and Fig. 1, page 4987].
Within the combination above, modified Moriwaki et al. teaches T47.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (US Pub No. 2011/0073854) in view of Winzenberg (Chem. Commun., 2013, 49, 6307) as applied above in addressing claim 1, in further view of Horie (J. Mater. Chem., 2012, 22, 381)
Regarding Claim 13, within the combination above, modified Moriwaki et al. is silent the formula of claim 13.
Horie et al. teaches comprising one or more p-type semiconductors selected from conjugated polymers [page 381, 3a, and 4a, page 382] meeting the structural limitations of P6; These conjugated polymers are used in a OPV comprising ITO/PEDOT:PSS/Active layer (which comprises PCBM, and polymer 3a and 4a and a LiF/Al [page 384, bottom right of page]
It would have been obvious to one of ordinary skill in the art before the filing of the invention to provide the compound of modified Moriwaki et al. with the solar cell of Horie et al. in order to provide a 
In addition, the combination would have been merely the selection of known conjugated polymers for solar cell in the art, and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 14, within the combination above, modified Moriwaki et al. teaches a composition according to claim 10, comprising one or more n-type semiconductors selected from fullerenes or fullerene derivatives [0172].
Regarding Claim 15, within the combination above, modified Moriwaki et al. teaches bulk heterojunction (BHJ) formed from a composition according to claim 10 [0172].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki (US Pub No. 2011/0073854) in view of Winzenberg (Chem. Commun., 2013, 49, 6307) as applied above in addressing claim 1, in further view of Wu (US Pub No. 2011/0108856)
Regarding Claim 21, within the combination above, modified Moriwaki et al.  is silent on an assembly comprising an electronic or optoelectronic device according to claim 18, which is selected from integrated circuits (IC), radio frequency identification (RFID) tags, security markings, security devices, flat panel displays, backlights of flat panel displays, electrophotographic devices, electrophotographic recording devices, organic memory devices, sensor devices, biosensors and biochips.

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726